Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 15 October 1783
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            My Dr Duke

                            Princeton 15th October 1783
                        
                        With grateful affection I received the honor of your Letter of the 11th of June from Brest; &
                            rejoiced as much at the ease & quickness of your passage, as at the favorable reception you have met with from
                            your Prince.
                        Be pleased, on these occasions, to accept my warmest congratulations & best wishes.
                        It gave me pleasure to find, that you held in remembrance the promise you made of visiting me in Virginia—I
                            will put a Seal to the ratification of it, & place it among my choicest deposits, ’till you come to redeem it.
                        New York is not yet evacuated, nor is the Definitive Treaty arrived. Upon the happening of either of these
                            events, I shall bid a final adieu to a military life, & in the shade of retiremant ruminate on the marvellous
                            scenes that are passed; & in contemplating the wonderful workings of that Providence, which has raised up so many
                            instruments, & such powerful Engines (among which your nation stands first) to over throw the British pride & power,
                            by so great a revolution.
                        Congress are sitting at this place, the cause of which you have doubtless heard—The Falls of Delaware (at or
                            near Trenton) is made choice of for their permanent residence. At their desire, I have been with them, near two months
                            & shall remain with them, ’till one of the events before mentioned shall give me a dismission. In the course of
                            last summer I visited lakes George & Champlain (as far as Crown point)—the Mohawk river to Fort Stanwix—thence
                            over to Wood Creek; & on my return traversed the country to the Susquehanna, & viewed the Otsego Lake, which is
                            at the head of it. I shall not be satisfyed ’till I do the same by the exterior boundary of the United States, but when,
                            if ever I shall be able to accomplish these wishes, is a matter of too much uncertainty for me to decide upon, at this
                            moment. With great consideration &ca I am,
                        
                            G: Washington
                        
                    